PER CURIAM.
Subsequent to this court’s opinion found in Cuevas v. Potamkin Dodge, Inc., 455 So.2d 398 (Fla. 3d DCA 1984), the matter recurred in the trial court when the appellant moved for costs in accordance with the original arbitration award. The trial court, without apparent justification, awarded costs in an amount substantially less than those reasonably and necessarily incurred by the appellant, she having prevailed. She is entitled to recover such costs. State Farm Mutual Automobile Insurance Co. v. Ruthin, 199 So.2d 705 (Fla.1967). Therefore the order under review is reversed and the matter remanded to the trial court to reconsider the cost application and to make an award consistent with the supreme court’s opinion in State Farm Mutual Automobile Insurance Co. v. Rutkin, supra.
Reversed and remanded with directions.